Thank you, DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Specification Objections
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The above are only examples of such informalities.  The Applicant is required to review the entire specification and correct all such informalities.

Claim Objections
Claims  18-20  are objected to because of the following informalities:
The term “to be” is not a positive limitation inasmuch as the term is in future tense and implies a change in condition in the future. This does not serve to limit the structure in the present tense. Appropriate correction is required.

Claims  9, 10 and 16 objected to because of the following informalities: (therein, therethrough and thereof). Appropriate correction is required. 
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 24-28  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

Re claims 1, 8 and 16   the phrases "the other end”. There is insufficient antecedent basis for this limitation in the claim.

Re claims 5   the claim recites "if" is indirect, suggests optionally, and passive which renders any recitation claimed after not being patentable weight. Appropriate correction is required.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

                                                       Reference of prior art
 Wu et al.   (US 9914537, Systems And Methods For Foldable Arms).
Senkel et al.   (US 20150012154, Aircraft).
Del Castillo et al.   (US 20180127091, FLYING AND WALKING DRONE).
Weale et al.   (US 20100231042, ELECTRICAL POWER DISTRIBUTION).
Claridge et al.   (US 20160144957, HIGH SPEED MULTI-ROTOR VERTICAL TAKEOFF AND LANDING AIRCRAFT).

                          Claim Rejections - 35 USC § 103
               The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

         Claims 1-3, 7, 8, 24, 25 and 27    are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Wu and further in view of Senkel. 
        
                Re claim 1    Referring to the figures and the Detailed Description, Wu discloses:
 A multicopter comprising: a main body part; a wing part (103) having one end connected to the main body part (104), and the other end connected to a propeller assembly (102); and a foldable part disposed on the wing part to fold the wing part (fig. 15, items, 201 and 103), wherein the wing part is located above the main body part with respect to a Z-axis.
However Wu fails to teach as disclosed by Senkel: the wing part is located above the main body part with respect to a Z-axis (¶ 0099-103 and fig’s. 12-14, at least item 102aa).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Senkel  teachings of the wing part is located above the main body part with respect to a Z-axis into the Wu to provide an uninterrupted free airstream during flight. 

Re claim 2    Referring to the figures and the Detailed Description, Wu, as modified above, discloses:  The multicopter of claim 1, wherein a reference line M1 extending in an X-axis direction with respect to the propeller assembly is located on the same line as a reference line M2 extending in the X-axis direction with respect to an upper end surface of a power device on the Z-axis or located above the reference line M2 (Senkel ¶ 0099-103 and fig’s. 12-14, at least item 102aa).

Re claim 3    Referring to the figures and the Detailed Description, Wu, as modified above, discloses: The multicopter of claim 1, wherein the wing part comprises: a first wing beam having one end connected to the main body part (Wu 202), and the other end connected to the foldable part (Wu 202); and a second wing beam having one end connected to the foldable part, and the other end at which the propeller assembly is disposed (Wu 203), and wherein the foldable part is disposed between the first and second wing beams, and configured to fold the second wing beam with respect to the first wing beam (Wu items 203, 202, 201).

         Claims 4-6    are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Wu and further in view of Senkel and further in view of Del Castillo. 

Re claim 4    Referring to the figures and the Detailed Description, Wu, as modified above, fails to teach as disclosed by Del Castillo:  The multicopter of claim 3, wherein the second wing beam is folded downward from the first wing beam with respect to the Z-axis (fig’s 3, 6, 2 arms connected by hinge 332 depict the limitation).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Del Castillo  teachings of the second wing beam is folded downward from the first wing beam with respect to the Z-axis into the Wu, as modified above, to save space when the multicopter in stowed in storage. 

Re claim 5   Referring to the figures and the Detailed Description, Wu, as modified above, discloses:   The multicopter of claim 4, wherein if a line extending in the X-axis direction with respect to the foldable part is set as an angular reference line L, the second wing beam has an acute angle α with respect to the first wing beam and is disposed upward (Del Castillo fig. 6, 2 arms connected by hinge 332 depict the limitation).

	Re claim 6    Referring to the figures and the Detailed Description, Wu, as modified above, discloses:    discloses the claimed invention except for the acute angle α formed by the second wing beam is in a range of 6 to 10° with respect to the first wing beam so that the second wing beam is located under the first wing beam when folded with respect to the foldable part.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have  the acute angle α formed by the second wing beam is in a range of 6 to 10° with respect to the first wing beam so that the second wing beam is located under the first wing beam when folded with respect to the foldable part to save the maximum space when the multicopter stowed in storage, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Re claim 7    Referring to the figures and the Detailed Description, Wu, as modified above, discloses: The multicopter of claim 3, wherein the one end of the first wing beam connected to the main body part includes a first flow hole so that an air introduced from the main body part flows, wherein the first wing beam includes a first flow space through which the air introduced from the first flow hole flows, and wherein the other end of the first wing beam connected to the foldable part includes a second flow hole so that the air introduced from the first flow space flows through the second wing beam (Wu col. 16, l 35 col. 17, l 2).

Re claim 8    Referring to the figures and the Detailed Description, Wu, as modified above, discloses: The multicopter of claim 7, wherein the one end of the second wing beam connected to the foldable part includes a first flow hole so that the air introduced from the second flow hole of the first wing beam flows, wherein the second wing beam includes a second flow space through which the air introduced from the first flow hole flows, and wherein the other end of the second wing beam connected to the propeller assembly includes a second flow hole so that the air introduced from the second flow space flows through the propeller assembly (Wu col. 16, l 35 col. 17, l 2).

Re claim 24    Referring to the figures and the Detailed Description, Wu, as modified above, discloses: The multicopter of claim 1, wherein the main body part includes a leg part seated on a ground, and wherein the leg part comprises: a leg beam detachably connected to a lower portion of the main body part with a fastener; and a seating block disposed on a lower end of the leg beam, and seated on the ground (Wu item 502 comprise a leg beam and a seating block, a leg beam is detachable using the right tools).

Re claim 25    Referring to the figures and the Detailed Description, Wu, as modified above, discloses: The multicopter of claim 1, wherein a lower portion of the main body part includes an equipment detachable part (Wu where item 501 is resting when attached to a landing skiff) on which an equipment is detached, and wherein a virtual reference line M5 comprising a center of gravity formed by a weight of the main body part, a weight of the equipment mounted on the equipment detachable part, and a weight of a power device is formed at a location lower than a reference line M1 comprising a center of gravity of the propeller assembly with respect to the Z-axis (Wu fig. 5, due to the presence of item and the other components recited in the claim the imaginary line equivalent to virtual reference line M5 is formed at a location lower than a reference line M1).

Re claim 27    Referring to the figures and the Detailed Description, Wu, as modified above, discloses: The multicopter of claim 3, wherein a sensor detachable part is disposed on the first wing beam (Wu 1903 located in 1901 that can extend from the central body).

         Claim 26    are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Wu and further in view of Senkel and further in view of Weale. 

Re claim 26    Referring to the figures and the Detailed Description, Wu, as modified above, fails to teach as disclosed by Weale:   The multicopter of claim 1, wherein an upper portion of the main body part includes a connector which mechanically connects the main body part to an external power source, and electrically connects an electronic device disposed in the main body part to the external power source (items 104, 116 and 114).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Weale  teachings of an upper portion of the main body part includes a connector which mechanically connects the main body part to an external power source, and electrically connects an electronic device disposed in the main body part to the external power source into the Wu, as modified above, to provide the multicopter with the necessary electric power. 

         Claim 28    are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Wu and further in view of Senkel and further in view of Claridge. 

Re claim 28    Referring to the figures and the Detailed Description, Wu, as modified above, fails to teach as disclosed by Claridge: The multicopter of claim 1, wherein the main body part and the wing part are formed in a semi-monocoque structure (¶ 0084).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Claridge teachings of the main body part and the wing part are formed in a semi-monocoque structure into the Wu, as modified above, to for impressive rigidity in a cost-conscious, easy-to-manufacture design. 

Allowable Subject Matter 
       Claims 9-23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office.
The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination. 
       As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP ~ 707.07(a).

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642